

	

		II

		109th CONGRESS

		2d Session

		S. 2186

		IN THE SENATE OF THE UNITED STATES

		

			January 25, 2006

			Mr. Coleman (for

			 himself, Mr. Nelson of Nebraska,

			 Mr. Allard, Mr.

			 Enzi, Mr. Burns,

			 Mr. Coburn, and Mr. Thomas) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Rules and Administration

		

		A BILL

		To establish a commission to strengthen confidence in

		  Congress.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Commission to Strengthen

			 Confidence in Congress Act of 2006.

		2.Establishment of

			 commissionThere is

			 established in the legislative branch a commission to be known as the

			 Commission to Strengthen Confidence in Congress (in this Act

			 referred to as the Commission).

		3.PurposesThe purposes of the Commission are

			 to—

			(1)evaluate and

			 report the effectiveness of current congressional ethics requirements, if

			 penalties are enforced and sufficient, and make recommendations for new

			 penalties;

			(2)weigh the need

			 for improved ethical conduct with the need for lawmakers to have access to

			 expertise on public policy issues;

			(3)determine and

			 report minimum standards relating to official travel for Members of Congress

			 and staff;

			(4)evaluate the

			 range of gifts given to Members of Congress and staff, determine and report the

			 effects on public policy, and make recommendations for limits on gifts;

			(5)evaluate and

			 report the effectiveness and transparency of congressional disclosure laws and

			 recommendations for improvements;

			(6)assess and report

			 the effectiveness of the ban on Member of Congress and staff from lobbying

			 their former office for 1 year and make recommendations for altering the time

			 frame;

			(7)make

			 recommendations to improve the process whereby Members of Congress can earmark

			 priorities in appropriations Acts, while still preserving congressional power

			 of the purse;

			(8)evaluate the use

			 of public and privately funded travel by Members of Congress and staff,

			 violations of Congressional rules governing travel, and make recommendations on

			 limiting travel; and

			(9)investigate and

			 report to Congress on its findings, conclusions, and recommendations for

			 reform.

			4.Composition of

			 commission

			(a)MembersThe

			 Commission shall be composed of 10 members, of whom—

				(1)the chair and

			 vice chair shall be selected by agreement of the majority leader and minority

			 leader of the House of Representatives and the majority leader and minority

			 leader of the Senate;

				(2)2 members shall

			 be appointed by the senior member of the Senate leadership of the Republican

			 Party, 1 of which is a former member of the Senate;

				(3)2 members shall

			 be appointed by the senior member of the Senate leadership of the Democratic

			 Party, 1 of which is a former member of the Senate;

				(4)2 members shall

			 be appointed by the senior member of the leadership of the House of

			 Representatives of the Republican Party, 1 of which is a former member of the

			 House of Representatives; and

				(5)2 members shall

			 be appointed by the senior member of the leadership of the House of

			 Representatives of the Democratic Party, 1 of which is a former member of the

			 House of Representatives.

				(b)Qualifications;

			 initial meeting

				(1)Political party

			 affiliationFive members of the Commission shall be Democrats and

			 5 Republicans.

				(2)Nongovernmental

			 appointeesAn individual appointed to the Commission may not be

			 an officer or employee of the Federal Government or any State or local

			 government.

				(3)Other

			 qualificationsIt is the sense of Congress that individuals

			 appointed to the Commission should be prominent United States citizens, with

			 national recognition and significant depth of experience in professions such as

			 governmental service, government consulting, government contracting, the law,

			 higher education, historian, business, public relations, and

			 fundraising.

				(4)Deadline for

			 appointmentAll members of the Commission shall be appointed on a

			 date 3 months after the date of enactment of this Act.

				(5)Initial

			 meetingThe Commission shall meet and begin the operations of the

			 Commission as soon as practicable.

				(c)Quorum;

			 vacanciesAfter its initial meeting, the Commission shall meet

			 upon the call of the chairman or a majority of its members. Six members of the

			 Commission shall constitute a quorum. Any vacancy in the Commission shall not

			 affect its powers, but shall be filled in the same manner in which the original

			 appointment was made.

			5.Functions of

			 commissionThe functions of

			 the Commission are to submit to Congress a report required by this Act

			 containing such findings, conclusions, and recommendations as the Commission

			 shall determine, including proposing organization, coordination, planning,

			 management arrangements, procedures, rules and regulations—

			(1)related to

			 section 3; or

			(2)related to any

			 other areas the commission unanimously votes to be relevant to its mandate to

			 recommend reforms to strengthen ethical safeguards in Congress.

			6.Powers of

			 commission

			(a)Hearings and

			 evidenceThe Commission or, on the authority of the Commission,

			 any subcommittee or member thereof, may, for the purpose of carrying out this

			 Act—

				(1)hold such

			 hearings and sit and act at such times and places, take such testimony, receive

			 such evidence, administer such oaths; and

				(2)subject to

			 subsection (b), require, by subpoena or otherwise, the attendance and testimony

			 of such witnesses and the production of such books, records, correspondence,

			 memoranda, papers, and documents, as the Commission or such designated

			 subcommittee or designated member may determine advisable.

				(b)Subpoenas

				(1)In

			 generalA subpoena may be issued under this subsection

			 only—

					(A)by the agreement

			 of the chair and the vice chair; or

					(B)by the

			 affirmative vote of 6 members of the Commission.

					(2)SignatureSubject

			 to paragraph (1), subpoenas issued under this subsection may be issued under

			 the signature of the chairman or any member designated by a majority of the

			 Commission, and may be served by any person designated by the chairman or by a

			 member designated by a majority of the Commission.

				(c)Obtaining

			 InformationUpon request of the Commission, the head of any

			 agency or instrumentality of the Federal Government shall furnish information

			 deemed necessary by the panel to enable it to carry out its duties.

			7.Administration

			(a)CompensationExcept

			 as provided in subsection (b), members of the Commission shall receive no

			 additional pay, allowances, or benefits by reason of their service on the

			 Commission.

			(b)Travel Expenses

			 and Per DiemEach member of the Commission shall receive travel

			 expenses and per diem in lieu of subsistence in accordance with sections 5702

			 and 5703 of title 5, United States Code.

			(c)Staff and

			 Support Services

				(1)Staff

			 director

					(A)AppointmentThe

			 Chair (or Co-Chairs) in accordance with the rules agreed upon by the Commission

			 shall appoint a staff director for the Commission.

					(B)CompensationThe

			 staff director shall be paid at a rate not to exceed the rate established for

			 level V of the Executive Schedule under section 5315 of title 5, United States

			 Code.

					(2)StaffThe

			 Chair (or Co-Chairs) in accordance with the rules agreed upon by the Commission

			 shall appoint such additional personnel as the Commission determines to be

			 necessary.

				(3)Applicability

			 of civil service lawsThe staff director and other members of the

			 staff of the Commission shall be appointed without regard to the provisions of

			 title 5, United States Code, governing appointments in the competitive service,

			 and shall be paid without regard to the provisions of chapter 51 and subchapter

			 III of chapter 53 of such title relating to classification and General Schedule

			 pay rates.

				(4)Experts and

			 consultantsWith the approval of the Commission, the staff

			 director may procure temporary and intermittent services under section 3109(b)

			 of title 5, United States Code.

				(d)Physical

			 FacilitiesThe Architect of the Capitol, in consultation with the

			 appropriate entities in the legislative branch, shall locate and provide

			 suitable office space for the operation of the Commission on a nonreimbursable

			 basis. The facilities shall serve as the headquarters of the Commission and

			 shall include all necessary equipment and incidentals required for the proper

			 functioning of the Commission.

			(e)Administrative

			 Support Services and Other Assistance

				(1)In

			 generalUpon the request of the Commission, the Architect of the

			 Capitol and the Administrator of General Services shall provide to the

			 Commission on a nonreimbursable basis such administrative support services as

			 the Commission may request.

				(2)Additional

			 supportIn addition to the assistance set forth in paragraph (1),

			 departments and agencies of the United States may provide the Commission such

			 services, funds, facilities, staff, and other support services as the

			 Commission may deem advisable and as may be authorized by law.

				(f)Use of

			 MailsThe Commission may use the United States mails in the same

			 manner and under the same conditions as Federal agencies and shall, for

			 purposes of the frank, be considered a commission of Congress as described in

			 section 3215 of title 39, United States Code.

			(g)PrintingFor

			 purposes of costs relating to printing and binding, including the cost of

			 personnel detailed from the Government Printing Office, the Commission shall be

			 deemed to be a committee of the Congress.

			8.Security

			 clearances for commission members and staffThe appropriate Federal agencies or

			 departments shall cooperate with the Commission in expeditiously providing to

			 the Commission members and staff appropriate security clearances to the extent

			 possible pursuant to existing procedures and requirements, except that no

			 person shall be provided with access to classified information under this Act

			 without the appropriate security clearances.

		9.Commission

			 reports; termination

			(a)Annual

			 reportsThe Commission shall submit—

				(1)an initial report

			 to Congress not later than July 1, 2006; and

				(2)annual reports to

			 Congress after the report required by paragraph (1);

				containing

			 such findings, conclusions, and recommendations for corrective measures as have

			 been agreed to by a majority of Commission members.(b)Administrative

			 activitiesDuring the 60-day period beginning on the date of

			 submission of each annual report and the final report under this section, the

			 Commission shall—

				(1)be available to

			 provide testimony to committees of Congress concerning such reports; and

				(2)take action to

			 appropriately disseminate such reports.

				(c)Termination of

			 commission

				(1)Final

			 reportAt such time as a majority of the members of the

			 Commission determines that the reasons for the establishment of the Commission

			 no longer exist, the Commission shall submit to Congress a final report

			 containing information described in subsection (a).

				(2)TerminationThe

			 Commission, and all the authorities of this Act, shall terminate 60 days after

			 the date on which the final report is submitted under paragraph (1), and the

			 Commission may use such 60-day period for the purpose of concluding its

			 activities.

				10.FundingThere are authorized such sums as necessary

			 to carry out this Act.

		

